UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 11)* Green Brick Partners, Inc. (f/k/a Biofuel Energy Corp.) (Name of Issuer) Shares of Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Greenlight Capital, Inc. 140 East 45th Street, Floor 24 New York, New York 10017 Tel. No.: (212) 973-1900 Attention: Chief Operating Officer (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) - with copies to - Barry N. Hurwitz Bingham McCutchen LLP One Federal Street Boston, MA 02110 (617) 951-8000 October 27, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 392709101 1 Names of Reporting Persons. Greenlight Capital, Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 35.6% 14 Type of Reporting Person (See Instructions) CO 1 Names of Reporting Persons. DME Advisors GP, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 14.3% 14 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. DME Advisors, L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 7.2% 14 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. DME Capital Management, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 7.2% 14 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. David Einhorn 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Source of Funds (See Instructions): AF, WC, OO 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e): [ ] 6 Citizenship or Place of Organization. USA Number of Shares Beneficially Owned by Each Reporting Person With 7Sole Voting Power 0 8Shared Voting Power 9Sole Dispositive Power 0 10Shared Dispositive Power 15,650,727 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 49.9% 14 Type of Reporting Person (See Instructions) IN AMENDMENT NO. 11 TO SCHEDULE 13D This Amendment No.11 to Schedule13D (the “Amendment”), relating to shares of common stock, par value $0.01 per share (“Common Stock”), of Green Brick Partners, Inc. (f/k/a BioFuel Energy Corp.), a Delaware corporation (the “Issuer” or the “Company”), 3131 Harvard Ave., Suite 104, Dallas, Texas 75205, amends and supplements the Schedule13D originally filed with the Securities and Exchange Commission (the “Commission”) on June26, 2007, as amended by Amendment No.1 filed with the Commission on May4, 2010, Amendment No.2 filed with the Commission on September27, 2010, Amendment No.3 filed with the Commission on September27, 2010, Amendment No.4 filed with the Commission on December17, 2010, Amendment No.5 filed with the Commission on February 8, 2011, Amendment No.6 filed with the Commission on April 8, 2011, Amendment No.7 filed with the Commission on September 6, 2012, Amendment No.8 filed with the Commission on March 28, 2014, Amendment No.9 filed with the Commission on June 13, 2014, and Amendment No.10 filed with the Commission on July 16, 2014. This Amendment is being filed on behalf of Greenlight Capital, Inc., a Delaware corporation (“Greenlight Inc.”), DME Advisors GP, LLC, a Delaware limited liability company (“Advisors GP”), DME Advisors, L.P., a Delaware limited partnership of which Advisors GP is the general partner (“Advisors”), DME Capital Management, LP, a Delaware limited partnership of which Advisors GP is the general partner (“DME CM”), and Mr.David Einhorn (the “Principal” and, together with Greenlight Inc., Advisors GP, Advisors and DME CM, the “Reporting Persons”). Mr.Einhorn is the principal of each of Greenlight Inc., Advisors GP, Advisors and DME CM.Mr.Einhorn is also a Director of the Issuer. Greenlight Inc. acts as investment manager for Greenlight Capital, L.P., a Delaware limited partnership (“GCLP”), Greenlight Capital Qualified, L.P., a Delaware limited partnership (“GCQP”), and Greenlight Capital Offshore Partners (“GCO”), a British Virgin Islands partnership.Advisors acts as the investment manager for a managed account (“Managed Account”).DME CM acts as the investment manager for Greenlight Capital Offshore Master (Gold), Ltd., a British Virgin Islands company(“GGOM”), and for Greenlight Capital (Gold), LP, a Delaware limited partnership (“GGLP”).GCLP, GCQP, GCO, Managed Account, GGOM, GGLP and the Reporting Persons are referred to herein collectively as “Greenlight.” Unless otherwise indicated, all capitalized terms used herein but not defined herein shall have the same meanings as set forth in this Schedule 13D, as previously amended. This Amendment is being filed to amend Items3, 4 and 5 as follows: Item3. Source and Amount of Funds or Other Consideration Item3 is hereby amended to include the information contained in Item 4 below. Item4. Purpose of Transaction Item4 is hereby amended to add the following information: The Company closed its previously disclosed Rights Offering on October 27, 2014.As previously agreed, Greenlight participated for its full pro rata share of the Rights Offering based on its holding of Common Stock and LLC Units, as described in Item 5 below.Greenlight’s purchase of Common Stock in the Rights Offering was funded through working capital. Also on October 27, 2014, GCLP, GCQP and GGLP exchanged all of their LLC Units and shares of Class B Common Stock for shares of Common Stock. In addition, on October 27, 2014, pursuant to the previously disclosed definitive transaction agreement, dated June 10, 2014, among the Company, Greenlight and James Brickman (the “Agreement”), the Company purchased JBGL Builder Finance LLC and certain subsidiaries of JBGL Capital, LP (collectively, “JBGL”).In connection with such transaction, the Company paid Greenlight $188,319,766 in cash and issued to Greenlight the shares of Common Stock listed in Item 5 below.Effective upon the closing of such transaction, Mr. Einhorn became Chairman of the Company’s Board of Directors. Item5. Interest in Securities of the Issuer Item5 is hereby amended to add the following information: (a) and (b)See Items 7-11 of the cover pages. The percentage calculations herein are based upon information provided to the Reporting Persons by the Company that there are 31,346,083 shares of Common Stock outstanding following the closing of the Rights Offering and the Company’s purchase of JBGL. (c)The following table lists the transactions in the Common Stock that were effected by Greenlight during the sixty day period prior to the filing of this Amendment. Greenlight Holder Transaction Date No. Shares Price GCQP Conversion of LLC Units into Common Stock 10/27/2014 GCLP Conversion of LLC Units into Common Stock 10/27/2014 GGLP Conversion of LLC Units into Common Stock 10/27/2014 GCQP Purchase of Common Stock in Rights Offering 10/27/2014 GCLP Purchase of Common Stock in Rights Offering 10/27/2014 GCO Purchase of Common Stock in Rights Offering 10/27/2014 Managed Account Purchase of Common Stock in Rights Offering 10/27/2014 GGLP Purchase of Common Stock in Rights Offering 10/27/2014 GGOM Purchase of Common Stock in Rights Offering 10/27/2014 Mr. Einhorn Purchase of Common Stock in Rights Offering 10/27/2014
